Citation Nr: 1309816	
Decision Date: 03/22/13    Archive Date: 04/01/13

DOCKET NO.  07-37 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for major depressive disorder, prior to April 3, 2012.

2.  Entitlement to an initial disability rating in excess of 30 percent for major depressive disorder, since April 3, 2012.

3.  Entitlement to an initial compensable disability rating for migraine headaches, prior to February 8, 2012.

4.  Entitlement to an initial disability rating in excess of 30 percent for migraine headaches, since February 8, 2012.

5.  Entitlement to an initial compensable disability rating for right carpal tunnel syndrome, prior to February 8, 2012.

6.  Entitlement to an initial disability rating in excess of 10 percent for right carpal tunnel syndrome, since February 8, 2012.
7.  Entitlement to an initial compensable disability rating for left carpal tunnel syndrome, prior to February 8, 2012.

8.  Entitlement to an initial disability rating in excess of 10 percent for left carpal tunnel syndrome, since February 8, 2012.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2000 to March 2005.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, established service connection for major depressive disorder, evaluated as 10 percent disabling, as well as migraine headaches and bilateral carpal tunnel syndrome, each evaluated as noncompensable (zero percent disabling).  All of these ratings were made retroactively effective from March 15, 2005.  The Veteran appealed, contending that higher disability ratings were warranted.  

In November 2011, the Board remanded this appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.  

Upon remand, the RO issued another rating decision in October 2012, which increased the disability rating for the major depressive disorder to 30 percent, retroactively effective from April 3, 2012.  The rating decision also increased the disability rating for the migraines to 30 percent, retroactively effective from February 8, 2012.  The rating decision also increased the disability ratings for the bilateral carpel tunnel syndrome to 10 percent for each hand, retroactively effective from February 8, 2012.  The Veteran continued to appeal, requesting even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).

The Veteran's Virtual VA records were reviewed and considered in preparing this remand.

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated.  

These claims were remanded, in pertinent part, for the RO to obtain the Veteran's private treatment records.  The AMC sent the Veteran a letter in December 2011, asking for the Veteran to submit VA Form 21-4142, which would give VA the authorization to obtain the Veteran's private treatment records.  In response, in January 2012, the Veteran submitted three 21-4142 Forms, one for each of her private medical providers.  The Veteran also attached a few copies of her treatment records from these providers.  However, as shown by the dates listed on the 21-4142 Forms, these were not the complete records.  Further, in a November 2012 statement, the Veteran indicated that she wanted all of her medical records obtained from 2005 to April 2012.  As such, the AMC should request the Veteran's complete private treatment records identified in the consent forms.  

The Veteran underwent a VA examination in February 2012 in which her migraine headaches were evaluated.  In regard to the question of whether the Veteran's headache condition impacted her ability to work, the examiner responded in the affirmative.  The VA examiner described the following:  "Vet states 'Have to be in a dark, quiet room [with] severe migraine headache.'"  This description is not sufficient for the Board to evaluate whether the Veteran meets the criteria for a higher evaluation as the extent and severity of economic impairment caused by the migraine headaches is not addressed.  Accordingly, the examination report must be returned to the examiner to obtain this necessary information.  

The Veteran underwent a VA examination in February 2012 in which her bilateral carpal tunnel syndrome was evaluated.  The VA examiner reported that the Veteran experiences severe intermittent pain and mild numbness and indicated that the EMG was normal.  The VA examiner, however, did not provide an assessment on whether the Veteran's overall functional impairment is mild, moderate, or severe as directed in the Board's November 2011 Remand.  Accordingly, the examination report must be returned to the examiner for compliance with the remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  
   
Lastly, the Veteran's current representative is Disabled American Veterans, as shown by the VA 21-22 Form in the claims file.  However, in a November 2012 statement, the Veteran indicated that she wanted to change her representative to The American Legion.  To date, the Veteran has not submitted a VA 21-22 Form to give The American Legion the appropriate representation over her appeal.  However, since the Veteran's appeal is already being remanded for another reason, the Board finds that upon remand, the RO/AMC should contact the Veteran and clarify whether she is revoking Disabled American Veterans as her representative and adding The American Legion as her representative.  If the Veteran wants The American Legion to be her representative, then the Veteran should be instructed to submit a VA 21-22 Form for The American Legion.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's private treatment records as authorized in the three VA 21-4142 Forms dated in January 2012.

All attempts to obtain these records must be documented in the claims file.  If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

2.  Return the examination report and claims file to the examiner who conducted the February 2012 VA examination (or another appropriate examiner if unavailable) for an addendum opinion in regard to the Veteran's migraine headache disability.  In regard to the question of whether the Veteran's headache condition impacted her ability to work, the examiner responded in the affirmative, and described that the Veteran reported that she has to be in a dark, quiet room when she experiences a severe migraine headache.  Given the foregoing, the examiner is asked to provide an opinion on the extent and severity of economic impairment caused by the migraine headaches.  If this opinion cannot be provided without further examination of the Veteran, then the Veteran should be scheduled for a new VA examination.  

3.  Return the examination report and claims file to the examiner who conducted the February 2012 VA examination (or another appropriate examiner if unavailable) for an addendum opinion in regard to the Veteran's bilateral carpal tunnel syndrome disability.  In light of the examination findings, including findings of severe intermittent pain, mild numbness, and a normal EMG, the VA examiner should provide an assessment on whether the Veteran's overall functional impairment is mild, moderate, severe, etc. 

4.  Send the Veteran a Power of Attorney (POA) clarification letter regarding her current representation.  Ascertain whether the Veteran wants Disabled American Veterans or The American Legion to represent her in this appeal.  If the Veteran wants The American Legion to represent her, obtain a VA 21-22 Form from the Veteran.

All responses from the Veteran must be documented in the claims file.

5.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and her representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)





These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


